11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Sammy Peel
Appellant
Vs.                   No. 11-00-00372-CR B Appeal from Brown County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
dismiss his appeal.  Appellant states in
the motion that he no longer intends to prosecute this appeal.  The motion is signed by both appellant and
his counsel.  TEX.R.APP.P. 42.2.  The motion is granted.
The appeal is dismissed.
 
PER CURIAM
 
September 13, 2001
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.